Citation Nr: 0619391	
Decision Date: 07/03/06    Archive Date: 07/13/06

DOCKET NO.  00-24 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for hemorrhoids, 
rated noncompensable from April 1998 and as 10 percent 
disabling from May 2004, from an initial grant of service 
connection. 

2.  Entitlement to service connection for lumbar spine 
degenerative disc disease.

3.  Entitlement to service connection for tinea cruris, tinea 
pedis, and tinea versicolor.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active military service from July 1971 to 
August 1977.  


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.


FINDINGS OF FACT

1.  Prior to May 24, 2004, the veteran's hemorrhoid 
disability was manifested by controlled hemorrhoids without 
findings of bright red blood per rectum or tarry stools; this 
equates to no more than mild or moderate hemorrhoids.

2.  From May 24, 2004, the veteran's hemorrhoid disability is 
manifested by multiple large, painful, and irreducible 
hemorrhoids with no evidence of thrombosis, bleeding, 
stricture, or fistula; this equates to hemorrhoids that are 
large or thrombotic, irreducible, with excessive redundant 
tissue, evidencing frequent recurrences.

3.  Lumbar spine degenerative disc disease is first shown 
many years after the veteran's separation from service, and 
is not related to events, disease, or injury during military 
service.

4.  Tinea cruris, tinea pedis, and tinea versicolor are first 
shown many years after the veteran's separation from service, 
and are not related to events, disease, or injury during 
military service.


CONCLUSIONS OF LAW

1.  Prior to May 24, 2004, the schedular criteria for an 
initial compensable evaluation for residuals of hemorrhoids 
have not been met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.114, Diagnostic Code 7336 (2005).

2.  From May 24, 2004, the schedular criteria for an 
evaluation in excess of 10 percent for residuals of 
hemorrhoids have not been met. 38 U.S.C.A. § 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.114, Diagnostic Code 7336 (2005).

3.  Lumbar spine degenerative disc disease was not incurred 
or aggravated during service, and arthritis is not presumed 
to have been incurred during service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1137, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

4.  Tinea cruris, tinea pedis, and tinea versicolor were not 
incurred or aggravated during service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1137, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Initial Increased Evaluation for 
Hemorrhoids

The veteran appealed the December 1999 rating decision that 
granted service connection and assigned a noncompensable 
rating for hemorrhoids, effective from April 1998.  An 
October 2004 rating decision increased the evaluation for the 
veteran's hemorrhoids to 10 percent, effective May 24, 2004.  
The issue of entitlement to a higher disability evaluation 
based upon an initial grant of service connection remains 
before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  
As the current appeal arose from ratings assigned following 
the initial grant of service connection for the veteran's 
hemorrhoids, the Board will evaluate the level of impairment 
due to the disability throughout the entire time period and 
consider the possibility of staged ratings.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

In November 2004, the veteran filed a notice of disagreement 
(NOD) claiming entitlement to an earlier effective date for 
the 10 percent evaluation assigned effective from May 24, 
2004.  As the initial evaluation assigned for the hemorrhoids 
was already on appeal, the Board will already be evaluating 
whether evidence of record supports assigning different 
percentage disability ratings during the time periods in 
question.  Accordingly, the Board finds that conducting a 
separate analysis based on entitlement to earlier effective 
date for the assignment of the 10 percent evaluation would be 
redundant and unnecessary.   

Under Diagnostic Code 7336, a noncompensable (zero percent) 
evaluation will be assigned for mild or moderate hemorrhoids.  
Hemorrhoids that are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences 
warrant the assignment of a 10 percent evaluation.  A 20 
percent evaluation, the maximum assignable evaluation under 
Diagnostic Code 7336, is warranted for hemorrhoids with 
persistent bleeding with secondary anemia or fissures.  See 
38 C.F.R. § 4.114, Diagnostic Code 7336 (2005). 

For the Time Period Prior to May 24, 2004

Prior to May 24, 2004, competent medical evidence of record 
does not show any objective findings of large or thrombotic 
hemorrhoids that are irreducible with excessive redundant 
tissue.  Consequently, entitlement to a compensable rating is 
not warranted under Diagnostic Code 7336.  The Board finds 
that the veteran's symptomatology continues to more nearly 
approximate the criteria for a noncompensable rating under 
Diagnostic Code 7336 for this time period.  See 38 C.F.R. 
§ 4.7 (2005).  

For the Time Period from May 24, 2004

In a VA outpatient treatment note dated on May 24, 2004, it 
was noted that the veteran suffered from multiple hemorrhoids 
described as painful, large, and non-bleeding.  The veteran 
exhibited normal rectal tone and no gross blood was present.  
Additional VA treatment notes dated in 2005 indicate that the 
veteran continued to suffer from internal hemorrhoids without 
complication.  Finally, at an October 2005 VA examination, 
the veteran complained of symptoms including anal itching, 
burning, difficulty passing stools, pain, swelling, and 
frequent bleeding.  The report contained objective findings 
of irreducible hemorrhoids, both internal and external, with 
no evidence of anemia, thromobosis, fissures, bleeding, 
stricture, or fistula. 


As competent medical evidence of record does not show 
objective findings of persistent bleeding with secondary 
anemia or fissure, a compensable rating for the disability is 
not warranted under Diagnostic Code 7336.  The Board finds 
that the veteran's symptomatology does not more nearly 
approximate the criteria for a rating in excess of 10 percent 
under Diagnostic Code 7336 for this time period.  
 
As the preponderance of the evidence is against this claim, 
higher ratings for the veteran's service-connected 
hemorrhoids are not warranted for the time periods before and 
after May 24, 2004.  See 38 C.F.R. §§ 4.7, 4.114, Diagnostic 
Code 7336 (2005).  The RO has assigned a staged rating, in 
the sense that the disability is rated noncompensable from 
April 1998 and as 10 percent disabling from May 2004.  The 
Board does not conclude that the evidence supports the 
assignment of further, different percentage disability 
ratings ("staged" ratings) during the time periods in 
question.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

II.  Entitlement to Service Connection 

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  Also, 
certain disorders like arthritis may be presumed to have been 
incurred during service when manifested to a compensable 
degree within a specified time (usually one year) following 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309 
(2005).  In general, establishing service connection for a 
disability requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

Lumbar Spine Degenerative Disc Disease

Service medical records indicate that the veteran was treated 
for back pain in July 1971 and low back strain in January 
1975, but do not show any diagnosis of a chronic lumbar spine 
disability during active service.  In fact, the veteran's May 
1977 service separation examination report was marked as 
normal concerning the veteran's lumbar spine.  Competent 
medical evidence of record dated from 1983 to 2004, including 
VA and private treatment notes, shows findings of chronic low 
back pain, spinal stenosis, possible spondylolysis, lumbar 
spine degenerative disc disease status post laminectomy, 
herniated lumbar disc, and lumbar strain.  

However, none of the competent medical evidence of record 
shows that the veteran suffers from a lumbar spine disability 
that was etiologically related to active service.  Objective 
medical findings of a chronic lumbar disability are first 
shown more than five years after separation from active 
service and cannot be presumed to have been incurred during 
service.  Further, private treatment notes dated in February 
1983 and August 1984 indicate that the veteran suffered from 
multiple back injuries after separation from active service.  
Consequently, entitlement to service connection for lumbar 
spine degenerative disc disease is not warranted.  As the 
Board finds that the preponderance of the evidence is against 
this claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107 (West 2002).  

Tinea Cruris, Tinea Pedis, and Tinea Versicolor

Service medical records do not show any complaints, 
treatment, or diagnosis of tinea cruris, tinea pedis, and 
tinea versicolor.  Competent medical evidence of record, 
including a VA outpatient treatment records and examination 
reports dated in April 1998 and November 2000, shows findings 
of tinea cruris, tinea pedis, and tinea versicolor.  However, 
none of the competent medical evidence of record shows that 
the veteran suffers from tinea cruris, tinea pedis, or tinea 
versicolor that is etiologically related to active service.  
While the veteran indicated that he had sought VA treatment 
for the claimed skin disabilities in the years after 
separation from service, the VA Medical Center in Memphis, 
Tennessee indicated that it did not have any record of 
treating the veteran between 1979 and 1981.  Objective 
medical findings of tinea cruris, tinea pedis, and tinea 
versicolor are first shown in 1998, more than 20 years after 
separation from active service.  Consequently, service 
connection for tinea cruris, tinea pedis, and tinea 
versicolor is not warranted.  As the Board finds that the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107 (West 2002).  

III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be given to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In this case, the Board acknowledges that the section 5103(a) 
notice was sent to the appellant after the RO's December 1999 
decision that is the basis for these appeals; however, the 
unfavorable 1999 RO decision was decided before the section 
5103(a) notice requirements were enacted in November 2000.  
The Court acknowledged in Pelegrini at 120 that where, as 
here, the section 5103(a) notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice.  Rather, the appellant has the right 
to content-complying notice and proper subsequent VA process.  
The veteran has received such notice concerning issues 
remaining on appeal.

The issue concerning the evaluation of the veteran's 
hemorrhoid disability was initially raised in a notice of 
disagreement following the assignment of the initial 
disability evaluation.  VAOPGCPREC 8-2003 held that, if, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement (NOD) that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  In this instance, the question of higher 
initial evaluation for the veteran's service-connected 
hemorrhoid disability was raised in an NOD, such that section 
7105(d) appeal procedures would apply, rather than the 
section 5103(a) procedures concerning claims.

To the extent that section 5103(a) notice requirements apply 
in this case, letters issued by the RO in June 2003, January 
2005, and September 2005 complied with the four notice 
requirements listed above.  Moreover, to the extent that the 
veteran was not specifically advised to submit any pertinent 
evidence in his possession by these letters, he was given the 
text of 38 C.F.R. § 3.159 in the June 2005 supplemental 
statement of the case (SSOC).  Consequently, he was aware of 
this provision.  The veteran has not shown or alleged any 
prejudice in the content of the notice he received.

Although the veteran was not notified of all five elements of 
a service connection claim, as required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question not addressed by 
the agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Service 
connection was granted for hemorrhoids in 1999; that service-
connection claim has been substantiated.  As the Board 
concludes that the preponderance of the evidence is against 
the claims for service connection for degenerative disc 
disease and for tinea, any questions as to the appropriate 
disability ratings or effective dates to be assigned for 
those disabilities are rendered moot.  

As for VA's duty to assist a veteran, the veteran's available 
service medical records, VA treatment records, and private 
treatment records have been obtained and associated with the 
file.  There is no indication that relevant (i.e., pertaining 
to treatment for the claimed disability) records exist that 
have not been obtained or attempted to be obtained.  The duty 
to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  In this case, the Board notes that VA 
examinations were obtained concerning the veteran's skin and 
hemorrhoid disabilities.  A VA examination was not ordered 
for the veteran's claimed lumbar disability, as it was 
determined unnecessary after consideration of 38 C.F.R. 
§ 3.159(c)(4) (2005).  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Any "error" to the veteran resulting from 
this Board decision does not affect the merits of his claims 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2005).  
There is no reasonable possibility that further assistance to 
the veteran would substantiate his claims.  See 38 C.F.R. 
§ 3.159(d) (2005).


ORDER

An initial increased evaluation for hemorrhoids is denied. 

Service connection for lumbar spine degenerative disc disease 
is denied.

Service connection for tinea cruris, tinea pedis, and tinea 
versicolor is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


